EXHIBIT 10.7

INCREASED COMMITMENT SUPPLEMENT

          This INCREASED COMMITMENT SUPPLEMENT (this "Supplement") is dated as
of January 8, 2015 and entered into by and among ELIZABETH ARDEN, INC., a
Florida corporation (the "Borrower"), GOLDMAN SACHS BANK USA (the "New Bank"),
and JPMORGAN CHASE BANK, N.A., as Administrative Agent for itself and certain
other banks (in such capacity, together with its successors in such capacity,
the "Administrative Agent"), and is made with reference to that certain Third
Amended and Restated Credit Agreement dated as of January 21, 2011 (as amended,
the "Credit Agreement"), by and among the Company, certain Banks and the
Administrative Agent. Capitalized terms used herein without definition shall
have the same meanings herein as set forth in the Credit Agreement.

RECITALS

          WHEREAS, pursuant to Section 2.18 of the Credit Agreement, the
Borrower and the New Bank are entering into this Increased Commitment Supplement
to provide for the increase of the aggregate Commitments;



          WHEREAS, the New Bank wishes to become a Bank party to the Credit
Agreement;



          WHEREAS, the parties hereto are willing to agree to supplement the
Credit Agreement in the manner provided herein.



          NOW, THEREFORE, in consideration of the premises and the agreements,
provisions and covenants herein contained, the parties hereto agree as follows:



          Section 1.    Increase in Commitments.   Subject to the terms and
conditions hereof, the New Bank agrees that its Commitment shall be the amount
set forth opposite its name on the signature pages hereof.



          Section 2.    New Banks.   The New Bank (i) confirms that it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements of the Borrower delivered under Section 5.01 and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Supplement; (ii) agrees that it has,
independently and without reliance upon the Administrative Agent, any other Bank
or any of their Related Parties and based on such documents and information as
it has deemed appropriate, made its own credit analysis and decision to enter
into this Supplement; (iii) agrees that it will, independently and without
reliance upon the Administrative Agent, any other Bank or any of their Related
Parties and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Credit Agreement; (iv) appoints and authorizes the
Administrative Agent to take such action as Administrative Agent on its behalf
and to exercise such powers and discretion under the Credit Agreement as are
delegated to the Administrative Agent by the terms thereof, together with such
powers and discretion as are reasonably incidental thereto; and (v) agrees that
it is a "Bank" under the Credit Agreement and will perform in accordance with
their terms all of the obligations that by the terms of the Credit Agreement are
required to be performed by it as a Bank.



          Section 4.    Representations and Warranties.   In order to induce the
New Bank to enter into this Supplement and to supplement the Credit Agreement in
the manner provided herein, the Borrower represents and warrants to
Administrative Agent and each Bank that (a) the representations and warranties
of the Borrower and the Guarantors contained in the Loan Documents (including
this Supplement as a Loan Document) are and will be true, correct and complete
in all material respects on and as of the effective date hereof to the same
extent as though made on and as of that date and for that purpose, except for
such representations and warranties limited by their terms to a specific date
and (b) no event has occurred and is continuing or will result from the
consummation of the transactions contemplated by this Supplement that would
constitute a Default.



INCREASED COMMITMENT SUPPLEMENT, Page 1



          Section 5.    Effect of Supplement.   This Supplement constitutes a
Loan Document. The terms and provisions set forth in this Supplement shall
modify and supersede all inconsistent terms and provisions set forth in the
Credit Agreement and except as expressly modified and superseded by this
Supplement, the terms and provisions of the Credit Agreement and the other Loan
Documents are ratified and confirmed and shall continue in full force and
effect. The Borrower, the Administrative Agent, and the New Bank agree that the
Credit Agreement as supplemented hereby and the other Loan Documents shall
continue to be legal, valid, binding and enforceable in accordance with their
respective terms. Any and all agreements, documents, or instruments now or
hereafter executed and delivered pursuant to the terms hereof or pursuant to the
terms of the Credit Agreement as supplemented hereby, are hereby amended so that
any reference in such documents to the Agreement shall mean a reference to the
Agreement as supplemented hereby.



          Section 6.    Applicable Law.   This Supplement shall be governed by
and construed in accordance with the laws of the State of New York other than
those conflict of law provisions that would defer to the substantive laws of
another jurisdiction. This governing law election has been made by the parties
in reliance (at least in part) on Section 5-1401 of the General Obligations Law
of the State of New York, as amended (as and to the extent applicable), and
other applicable law.



          Section 7.     Counterparts, Effectiveness.   This Supplement may be
executed in any number of counterparts, by different parties hereto in separate
counterparts and on telecopy counterparts, each of which when so executed and
delivered shall be deemed an original, but all such counterparts together shall
constitute but one and the same instrument; signature pages may be detached from
multiple separate counterparts and attached to a single counterpart so that all
signature pages are physically attached to the same document. This Supplement
shall become effective upon the execution of a counterpart hereof by the
Borrower, the New Bank and receipt by the Borrower and the Administrative Agent
of written or telephonic notification of such execution and authorization of
delivery thereof.



          Section 8.     ENTIRE AGREEMENT.   THIS SUPPLEMENT EMBODIES THE FINAL,
ENTIRE AGREEMENT AMONG THE PARTIES RELATING TO THE SUBJECT MATTER HEREOF AND
SUPERSEDE ANY AND ALL PREVIOUS COMMITMENTS, AGREEMENTS, REPRESENTATIONS AND
UNDERSTANDINGS, WHETHER ORAL OR WRITTEN, RELATING TO THE SUBJECT MATTER HEREOF
AND MAY NOT BE CONTRADICTED OR VARIED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS OF THE PARTIES HERETO. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES HERETO.




INCREASED COMMITMENT SUPPLEMENT, Page 2



          IN WITNESS WHEREOF, the parties hereto have caused this Supplement to
be duly executed and delivered by their respective officers thereunto duly
authorized as of the date first written above.





ELIZABETH ARDEN, INC.

     

By:

 

/s/ Marcey Becker







Name:

 

Marcey Becker







Title:

 

Senior Vice President, Finance







           

JPMORGAN CHASE BANK, N.A., as the Administrative Agent

     

By:

 

/s/ Christy L. West







Name:

 

Christy L. West







Title:

 

Authorized Officer







     





Total Commitment:
$25,000,000.00

GOLDMAN SACHS BANK USA, as the New Bank

         

By:

 

/s/ Rebecca Kratz









 

Name:

 

Rebecca Kratz









 

Title:

 

Authorized Signatory














INCREASED COMMITMENT SUPPLEMENT, Page 3

